Citation Nr: 1431089	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  13-32-742	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Decatur, Georgia


THE ISSUE

Entitlement to an annual clothing allowance for the year 2013.

(The pending appeal involving the Veteran's entitlement to increased ratings for service-connected disabilities of the left knee and low back will be addressed by the Board through a separate decision to be entered subsequently by the Veterans Law Judge who conducted a March 2008 hearing as to these matters.)


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from December 1988 to December 1998.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from adverse action in September 2013 by the Department of Veterans Affairs (VA) Medical Center (MC) in Birmingham, Alabama.  Subsequent jurisdiction of this matter was assumed by the VAMC in Decatur, Georgia, which certified this matter to the Board.  

Pursuant to his request, the Veteran was afforded a videoconference hearing before the Board in April 2014, at which he was represented by an accredited representative of The American Legion.  A transcript of that proceeding is of record.  At that time, the Veteran orally agreed to waive consideration of any evidence not considered by the VAMC but contained in his electronic claims folder.  


FINDING OF FACT

The Veteran's service-connected left knee disorder (arthralgia of the left knee with loss of function due to pain) requires ongoing use of a metal brace, which though covered by material, causes irreparable damage to his outer garments.



CONCLUSION OF LAW

A clothing allowance for the year 2013 is warranted.  38 U.S.C.A. §§ 1162(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.155(a), 3.810(a) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Given that the Board herein grants the requested benefit in full, the need to discuss whether the VA's obligations as to its duties to notify and assist the Veteran under 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 38 C.F.R. § 3.159 is obviated.  

A veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance.  See 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a) .

Here, the Veteran challenges the denial of an annual clothing allowance for the year 2013, after having received such allowance for a period of years, on the basis of his left knee.  He reports that's that the current denial results from an apparent VA policy change instituted to deny a clothing allowance when use is made of a metal brace that is covered by material.  The premise of that policy change was, according to the Veteran, the VA's belief that a covered brace would not unduly wear the clothing of its user.  

In this instance, service connection has been established for multiple disabilities; including arthralgia of the left knee with loss of function due to pain, evaluated as 20 percent disabling.  Evidence on file indicates that the Veteran makes use of a VA prescribed VAKN Knee Mate Koolflex Warp Around Knee Orthosis with #6 Polycentric Hinges, and/or a KO Elastic Brace with metal joints and neoprene for minimization of his left knee symptoms.  The VAMC concedes that at least one such brace is constructed of aluminum and notes that it is covered in fabric or other material and was last prescribed in 2011.  

Credible, persuasive testimony and demonstration of the wear caused by the Veteran's VA prescribed left knee brace was furnished at the Board hearing conducted in April 2014, to include holes at the left knee of the Veteran's pants which were not more than six months old.  Recent VA examination and/or treatment reports verify the Veteran's continued, regular usage of a left knee brace.  

The Veteran as a lay person is competent to attest to the damage to his outer garments caused by his VA-prescribed left knee brace.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, the Board has no basis to question his credibility as there is nothing in the record to suggest that he has misrepresented his use of a left knee brace or its deteriorating effects on his lower extremity clothing.  The undersigned at the time of the earlier hearing was afforded the opportunity to observe the effects of the Veteran's left knee brace on his pants, which were clearly worn through in the area of the left knee.  The record is otherwise devoid of evidence contraindicating entitlement to the benefit sought.  

Accordingly, the Board concludes that service-connected left knee disability of the Veteran and his use of a VA prescribed left knee brace for its treatment tend to damage irreparably his outer garments, thereby warranting continued entitlement for a clothing allowance for the calendar year 2013.  To that extent, the appeal is granted in full.  



ORDER

Entitlement to an annual clothing allowance for the 2013 calendar year due to left knee disability and use of a left knee brace is granted.  




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


